Citation Nr: 0307175	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
pain, instability, swelling.  Flexion is to 15 degrees, 
extension to 40 degrees, inversion to 20 degrees, and 
eversion to 5 degrees.  

2.  There is no evidence of ankylosis of the right ankle.  

3.  The veteran's right ankle manifestations do not present 
as unusual or exceptional and are not shown to require 
frequent periods of hospitalization or marked interference 
with employment rendering impractical the use of the 
schedular standards.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for service-connected right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  When 
the veteran filed his claim for increase, he asked for and 
was given a VA examination to determine the current condition 
of his right little finger.  In October 2002, VA informed the 
veteran it was ordering a VA examination to determine the 
level of severity of the right ankle disability.  The veteran 
was advised that he would receive notice in writing of the 
time, place, and date of the examination.  The veteran was 
also informed that it was his responsibility to report to the 
examination.  

In a letter and a supplemental statement of the case dated in 
December 2002, VA notified the veteran of his and VA's 
responsibilities with respect to developing evidence to 
substantiate his claim.  As to the veteran's 
responsibilities, the veteran was asked to provide 
information about where, when, and from whom he had received 
any treatment for the right ankle, and he was asked to sign a 
release for each such care provider and return it to VA so 
that VA could request the records.  As to VA's 
responsibilities, he was informed that VA would obtain things 
such as medical records, employment records, or records from 
other Federal agencies.  However, the veteran was informed 
that ultimately it was his responsibility to make sure that 
VA received those records.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has obtained and associated with the claims file all VA 
medical records pertinent to this matter.   

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in June and 
August 1997 and November 2002.  The examination reports 
contained adequate clinical findings and diagnoses pertinent 
to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  

II.  Increased Rating

In August 1983, the RO granted service connection for 
residuals of postoperative Evan's procedure of the right 
ankle.  A 20 percent disability evaluation was assigned, 
effective November 1982.  

In April 1997, the veteran filed a claim for an increased 
rating for his service-connected right ankle disability.  

VA outpatient treatment records reflect that the veteran was 
seen for right ankle problems, among other things.  X-rays of 
the right ankle dated in December 1996 revealed moderate soft 
tissue swelling, particularly over the medial malleolus.  
Clinical findings in December 1996 revealed pedal edema of 
the right ankle.  Subjective complaints included ankle pain 
and swelling.  In February 1997, it was noted that X-rays of 
the right ankle were normal; there was no evidence of 
degenerative changes, and the mortis was in good position.  
On physical examination, dorsiflexion and plantar flexion of 
the right ankle appeared equal to the opposite side; the 
veteran appeared to be adequately stable with good end point 
on inversion stressing.

The veteran underwent VA examinations in June and August 
1997.  Those records reflect subjective complaints of right 
ankle pain.  In June 1997, it was noted that the veteran wore 
an ankle brace and that he walked with a slight limp favoring 
the right leg.  There was no motor weakness of the everters 
or inverters of the right ankle.  Dorsal flexion of right 
ankle was to 20 degrees; plantar flexion was to 40 degrees.  
The examiner reviewed the x-rays taken in December 1996 and 
observed a slight widening of the ankle mortis with no other 
abnormities noted.  It was noted that ankle instability 
appeared to be mild-which gave the veteran problems when 
walking on uneven ground and on stress.  

The report of the August 1997 examination reflects that the 
veteran has held a number of employment positions since he 
separated from service and at that time was working in a 
tollbooth 40 hours a week.  The veteran reported ankle 
swelling and soreness.  A physical examination revealed, in 
pertinent part, a scar on the lateral side of the right 
ankle.   The veteran wore a right ankle brace, without which 
he walked with severe foot inversion.  Dorsiflexion of the 
right ankle was 0 to 10 degrees; plantar flexion was 0 to 30 
degrees.  The examiner indicated that there was minimal 
difference (in range of motion) between the two sides but 
added that there was limitation of range of motion after 
prolonged standing.  Subtalar motion of the right ankle was 
not limited and was the same as the left ankle.  The examiner 
reviewed the x-rays of the right ankle dated in July and 
August 1997 and found them to be negative for degenerative 
arthritis.   The diagnosis was status post modified Evan's 
procedure of the right ankle, dependent edema due to chronic 
venous insufficiency and varicose veins of the right leg.  
The examiner stated that the venous insufficiency and 
varicose veins were not caused by the right ankle strain or 
surgical procedure.  

Subsequent VA outpatient records dated from 1999 to 2002 
reflect continued complaints of and treatment for the right 
ankle disability.  In February 1999, the veteran reported 
having been in a minor car accident two days prior and felt 
that the accident might have caused soreness in the right 
ankle; although he did not remember having injured the ankle 
during the accident.  There was no deficit in range of 
motion. The veteran did not walk with a limp, and he did not 
favor the right.  

At a November 2002 VA examination, the veteran reported right 
ankle pain which he said is between 8-10 per day, swelling, 
weakness, "cracking and popping" of the right ankle. The 
veteran indicated that he wore an ankle brace to keep down 
the swelling.  At the time of the examination, the veteran 
was gainfully employed.  The veteran indicated that he had 
lost a number of jobs because of his right ankle disorder, 
but he said he could not prove it.  A physical examination of 
the right ankle revealed, in pertinent part, that the veteran 
was using a right ankle fixation orthodic (AFO) with ankle 
joint for support of the right ankle.  The dorsiflexors and 
plantar flexors were at least 5/5.  His invertors were 5(-
)/5; the evertors were 4/5.  Ankle jerk was +2, and the 
plantar response was downgoing.  The examiner observed a 14-
centimeter scar, non-adherent and non-tender at the beginning 
superior to the lateral malleous and ending anterior to the 
aforementioned structure.  The scar was well healed and not 
disfiguring.  Range of the motion of the right ankle was as 
follows:  flexion was to 15 degrees; extension was to 40 
degrees, inversion to 20 degrees, and eversion was to 5 
degrees.  The examiner observed that the veteran walked 
without the use of assistive hand held device; however he 
utilized a modified AFO with ankle joint for stability.  The 
veteran was independent in his activity of daily living.  The 
veteran did not appear to be in any significant discomfort.  
X-rays of the right ankle dated in November 2002 showed very 
little change as compared to July 1997 study.  This 
examination contains sufficient detail for rating the 
veteran's disability.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating the 
same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations on which ratings are based must 
reflect the anatomical damage and functional loss with 
respect to all these elements.  Functional loss may be 
attributed to several factors, one of which is pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant; weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).  As regards the joints the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed, but not 
limited to, excess fatigability, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  
38 C.F.R. § 4.45 (2002).  

The veteran's service-connected right ankle disability rated 
at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which pertains to limitation of motion of the ankle.  Under 
that code a 20 percent evaluation is assigned for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The normal ranges of ankle motion are from zero to 20 degrees 
on dorsiflexion and zero to 45 degrees on plantar flexion. 38 
C.F.R. Part 4, Plate II (2002).

In that connection, the assignment of a higher disability 
evaluation under Diagnostic Code 5271 is not warranted in 
that 20 percent is the maximum evaluation under that 
scheduler rating.  Diagnostic Code 5271.  

In order for the veteran to be assigned a higher disability 
evaluation, there must be evidence of ankylosis of the right 
ankle.  Under Diagnostic Code 5270, a 30 percent disability 
evaluation is assigned for ankylosis of plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  A 40 percent disability evaluation was warranted 
for plantar flexion at more than 40 degrees, or, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  Diagnostic Code 
5270.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91].  However, there is no evidence of ankylosis of the right 
ankle in this case.  Current range of motion findings of the 
right ankle reflect that flexion is to 15 degrees, extension 
to 40 degrees, inversion to 20 degrees, and eversion is to 5 
degrees.  

In reaching this determination, the Board considers the 
veteran's complaints of pain and his contention that he 
should be rated separated for pain.  However, consideration 
of functional loss due to pain is not required when the 
current rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  As noted, the maximum rating available under the 
Schedule for right ankle motion limitation is 20 percent.  
Such is the highest rating available based on ankle 
disability absent evidence of ankylosis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2002).  The competent evidence 
in this case clearly shows the veteran's right ankle is not 
ankylosed in either a favorable or unfavorable position.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases, an extraschedular evaluation can be provided.  The 
governing norm in such a case is that there be such an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment (i.e. beyond 
that contemplated in the assigned ratings) or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  In this case 
marked interference with employment has not been shown.  The 
evidence shows that the veteran is currently gainfully 
employed.  Moreover, the evidence does not show that the 
veteran has had any recent hospitalization for the right 
ankle disability.  

For all of the foregoing reasons, the veteran's claim for an 
increased rating for a right ankle disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  In addition, the preponderance of the evidence is 
against referral for consideration on an extraschedular 
basis.  


ORDER

Entitlement to an increased rating for a right ankle 
disability is denied.   



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

